Citation Nr: 1535774	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2004.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was remanded by the Board in December 2013 and October 2014 for further development.  It has now been returned to the Board for adjudication.

Although a claim of entitlement to service connection for tinnitus was initially on appeal, the RO granted entitlement to service connection for tinnitus in a May 2015 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether a right shoulder disability was incurred in service.

2.  The evidence is approximately evenly balanced as to whether a bilateral knee disability was incurred in service.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a right shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2015).  

2.  With reasonable doubt resolved in favor of the Veteran, a bilateral knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§  3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. §  3.159 (2015).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
VA regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).

The Veteran has been diagnosed with right shoulder impingement syndrome and bilateral patellofemoral syndrome, both of which he attributes to his active service.  He recalls no specific traumatic incident but attributes these disorders to wear and tear from infantry service.  The Veteran's DD Form 214 confirms that he served as an antitank assault guided missile man, and that he served as a marksman coach on rifle ranges.  The Veteran's account is thus consistent with the circumstances of his service.  See 38 C.F.R. §  3.303(a) (2015).  

The claims file includes VA treatment records for a right shoulder disability, private records for a left knee disability, and the Veteran's own statement that he had surgery on his right knee.  Additionally, a 2008 private treatment record reports the onset of shoulder and knee symptoms eight years prior, which would fall during the period when the appellant served on active duty.

The Veteran was afforded a VA examination in January 2015.  Although the VA examiner detailed the Veteran's shoulder and knee symptoms, he offered no opinion as to whether there is a sufficient nexus between any shoulder or knee disorder and the appellant's active service.  

A VA podiatrist employed by the Appeals Management Center, based solely on a review of the record, opined in April 2015 that it was less likely than not that the Veteran's shoulder and knee disorders were related to his active service.  Given, however, that the examiner is a podiatrist there is no evidence that she possesses the relevant expertise to determine the etiology of disorders of the shoulder or knees.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical professional not competent to offer opinions outside the scope of his expertise).

The Veteran is competent to report on matters observed or within his personal knowledge, as are laypeople.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran's service treatment records contain no mention of treatment for any knee or shoulder disorder, the appellant's account is credible and consistent with the circumstances of his service.  The claimant has also provided a lay statement from a fellow service member who credibly discusses his observations of the Veteran's shoulder and knee symptoms during their active service.  

Ordinarily, a veteran, as a layperson not shown to possess any pertinent medical training or expertise, is not competent to render an opinion on the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  In this case, however, the Veteran is not a layperson.  The appellant has graduated from medical school and is thus competent to provide a medical opinion on the etiology of his shoulder and knee disorders.  

As there is competent evidence both for and against the contention that shoulder and knee disorders had their onset in service, the evidence is approximately evenly balanced as to whether the disorders are related to in-service injuries.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  


ORDER

Entitlement to service connection for a right shoulder disability is granted.  

Entitlement to service connection for a bilateral knee disability is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


